Citation Nr: 1702989	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial compensable rating for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from July 2007 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently transferred to the VA RO in St. Paul, Minnesota.    

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

This case was previously before the Board in April 2015, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


FINDING OF FACT

The evidence of record throughout the appeal period does not demonstrate that the Veteran's headaches more closely approximate to migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; rather, the evidence demonstrates the severity of his headaches is less than that.


CONCLUSION OF LAW

The criteria for establishing an initial compensable evaluation for the Veteran's headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2016).  
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran filed his claim through the Benefits at Delivery from Discharge (BDD) program; in a February 2011 acknowledgement, prior to his discharge from service, the Veteran indicated that VA had provided him adequate notice regarding substantiation of his claims.  Additionally, the increased evaluation claim in this case arises from an initial grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA examinations in April 2011, November 2013 and June 2015 are adequate for rating purposes.  

The Board further acknowledges that this case was the subject of an April 2015 Board remand, wherein it was ordered that VA and private records be obtained and that the Veteran be provided with an additional VA examination of his headache disability.  The Veteran underwent a June 2015 VA examination, as noted above.  The AOJ additionally associated St. Cloud VA Medical Center records through February 2015 and Minneapolis VA Medical Center records through May 2014 with the claims file.  While the AOJ requested in a May 2015 letter that he provide additional information regarding any private treatment he may be receiving for his headaches, the Veteran failed to respond to that request for information.  Consequently, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

The Veteran filed his claim of service connection for headaches in February 2011, prior to his discharge from service.  His headache disability has been evaluated as noncompensable throughout the appeal period; that evaluation has been assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensable (0 percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The Veteran's service treatment records do not document any treatment for headaches.  In fact, in his February 2011 Report of Medical History, the Veteran denied having any severe or frequent headaches.  

The Veteran underwent a VA general medical examination in April 2011, at which time he reported a headache condition that began in late 2010.  He reported that he had intermittent headaches after returning from Afghanistan.  His headaches occurred once or twice a week, and lasted 1-3 hours.  His headaches usually involved the whole head or the frontal and left parietal areas.  He denied any prostration, nausea, light or sound sensitivity, aura, or other neurological symptoms.  He did not take any medications or receive any other treatment for his headaches at that time.  On physical examination, the Veteran's neurological examination was normal.  The Veteran was diagnosed with tension headaches and the examiner noted that there were no effects on his usual daily activities or occupational functioning.  

The Veteran also underwent a VA traumatic brain injury (TBI) examination in April 2011.  During that examination, the Veteran reported intermittent headaches that ranged from 0 to 5-6 out of 10 in intensity; his headaches occurred 3-4 times a week, and lasted for 2 hours.  He reported that his headaches affected his entire head, and were throbbing in nature.  He reported that stress increased his headaches; nothing in particular decreased them.  He denied nausea, vomiting, photosensitivity, phonosensitivity, or aura.  He also denied sinus headaches.  The Veteran did not take any medications for his headaches.  He also reported working in construction on an on-call basis and was preparing to go to school to become a machinist.  

The Veteran underwent another VA examination of his headaches in November 2013.  He reported at that time that he had headaches 2-3 times a week which lasted for 15 minutes.  He had pain in the frontal area, which he described as throbbing; he denied any nausea, vomiting, or visual symptoms.  He reported that he was usually able to function with his headaches.  He did not take any medications for his headaches.  On examination, the examiner noted that he had headache pain, pulsating or throbbing head pain, and pain on both sides of his head; the Veteran denied any non-headache symptoms, including aura prior to pain.  His headaches occurred on both sides of his head and lasted less than a day.  The examiner noted that these were not characteristic prostrating attacks of migraine or non-migraine headache pain.  Regarding occupational functioning, the examiner noted that it could be hard to concentrate at work as a machinist due to headaches.  

In his October 2012 notice of disagreement and April 2013 substantive appeal, the Veteran reported continued headaches on and off.  In his October 2014 hearing, he reported that his headaches occurred 4-5 times a week.  He also reported that he had to close his eyes, turn off the lights, and lay down during his headaches for 5-10 minutes, which occurred once or twice a week.  He denied any current treatment for his headaches at that time.  

The Board has also reviewed the Minneapolis and St. Cloud VA Medical Center records associated with the claims file through February 2015.  In September 2013 and September 2014 physicals, the Veteran denied any headaches and was noted to have seasonal allergic rhinitis that was doing well with current medications.  Those records, including a May 2013 record, continued to document that he was employed as a machinist.  

Finally, the Veteran underwent a VA examination of his headaches in June 2015.  At that examination, he reported that his headaches occurred 3-4 times a week and lasted for approximately 15 minutes to an hour, sometimes longer.  He rated the pain as 5-6 out of 10 in intensity and he took over-the-counter medications to treat his headaches.  He described his headaches as aching and throbbing, located in the back around his neck and radiating to the front of his head.  He denied aura, nausea, vomiting, or vision changes.  On examination, the examiner noted that he had headache pain and pulsating or throbbing head pain; the Veteran also was noted to have changes in vision, which he described as "difficulty with depth perception" during his headaches.  His headaches occurred on both sides of his head and lasted less than a day.  The examiner noted that these were not characteristic prostrating attacks of migraine or non-migraine headache pain.  Regarding occupational functioning, the examiner noted the Veteran was a self-employed machinist, and that he sometimes had to leave work early due to his headaches.  

Based on the foregoing evidence, the Board finds that a compensable evaluation for the Veteran's headaches is not warranted.  As noted in the Veteran's VA examinations throughout the appeal period, the Veteran's headaches are not shown to be severe or to be prostrating in nature.  The Veteran's headaches, while they may occur as many as 5 times a week, last less than an hour and generally do not have any other symptoms associated with them other than headache pain; at best, his headaches have a minor impact on his ability to function occupationally during the appeal period, either making it hard to concentrate on his work or sometimes necessitating that he leave his job early.  The Veteran's own lay statements indicate that, at most, he has to lie down for 10-15 minutes during any headache attack; this occurs infrequently, as noted by the Veteran's own statements in his examinations throughout the appeal period.  All of the examiners-including the most recent VA examiner who considered his lay statements from his October 2014 hearing-stated that the Veteran's headaches were non-prostrating in nature.  The Board finds the VA examiners' opinions regarding the non-prostrating nature of the Veteran's headache attacks to be the most probative evidence of record.  

Thus, based on a review of the claims file, the Board cannot find that the evidence of record more closely approximates to migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months; the severity of the Veteran's headaches is less than that and therefore does not commensurate to a compensable evaluation in this case.  See 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100.

Consideration has been given to assigning a staged rating.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2016).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's headaches would be in excess of that contemplated by the assigned rating, even when considered in conjunction with the Veteran's other service-connected disabilities.  The evidence does not show frequent hospitalization beyond that envisioned by the currently assigned ratings.  Further, the evidence does not show marked interference with employment as the evidence of record shows that the Veteran is currently employed.  Thus, the Board finds that referral of this case for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321 (2016).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable evaluation for headaches is denied.  


____________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


